UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1626



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JOSE ANTONIO LOZANO,

                                                  Claimant - Appellant,

          and


PROPERTY, 3714 CANCUN LOOP, WEBB COUNTY,
LAREDO, TEXAS, WITH ALL APPURTENANCES AND
IMPROVEMENTS THEREON,

                                                              Defendant,


HILL TOP FARM,     LIMITED,     a   Texas   Limited
Partnership,

                                                               Claimant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-98-11-1)


Submitted:   November 7, 2002               Decided:   November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Jose Antonio Lozano, Appellant Pro Se. Lynne P. Klauer, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Jose   Antonio   Lozano   appeals    the   district   court’s     order

granting summary judgment to the Government in this forfeiture

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Lozano, No. CA-98-11-1 (M.D.N.C. May 17, 2002).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                    2